DETAILED ACTION
1.	 Claims 59-85, 87-89, 91-118, 120-122, 124, 146-151, 153,162 and 178-196  (now renumbered 1- 89 for issue) are allowed. 

Notice of Pre-AIA  or AIA  Status
2.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 59, and 92 as a whole, closest art of record failed to teach or suggest among other thing: 
“wherein in response to detecting the indication, the one or more processing units are configured to automatically change: a geometry of at least one graphic object of the vector graphics, wherein: the at least one graphic object is connected to at least one other graphic object of the vector graphics at one or more of the at least one graphic object locations stored in the memory, the change comprises a change in at least one location of the at least one graphic object stored in the memory, and at least one location of the at least one other graphic object stored in the memory is unchanged; and the representation based on the changed geometry;” .

4.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claim 153 as a whole, closest art of record failed to teach or suggest among other thing:
“wherein in response to detecting the indication, the one or more processing units are configured to automatically change: at least one parameter of at least one graphic object of the vector graphics, wherein the at least one graphic object is connected to at least one other 
5.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 178 and 196 as a whole, closest art of record failed to teach or suggest among other thing:
wherein in response to detecting the indication, the one or more processing units are configured to automatically change: a geometry of at least one user selected graphic object of the CAD drawing, wherein: the at least one user selected graphic object comprises one or more shared locations stored in the memory with at least one other user selected graphic object of the CAD drawing, and the change comprises a change in at least one location of the at least one user selected graphic objects while at least one location of the at least one other user selected graphic object is unchanged; and the representation based on the changed geometry;"
6.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims

7..    Below are references that teach some limitations of the claims 1, 17 and 18 but are lack the teaching of the limitations mentioned above:
i.   “SHARING IMAGES FROM IMAGE VIEWING AND EDITING APPLICATION”, US Patent Application Publication No: US 20130238724 A1, to Cunningham  disclosed:
A computing device, comprising: a memory, for storing vector graphics, the vector graphics comprising a plurality of graphic objects, each graphic object having at least one location stored in the memory and one or more parameters (Fig.98,  units 8855,9860,9865,9870,  Fig.99 unit 9970,[0572],  stored data associated with the application 9800: source images 9855, image data 9860, collections data 9865, and cached images 9870. As shown in Fig. 99 The memory stores  image processing instructions 9978, and GUI instructions 9976, wherein the instruction includes parameters that applied to process the stored image ), and one or each parameter being changeable by one or more functions ([0572], these instructions clearly includes function that process the stored image for example zooming the image (see [0572])
a display for displaying a representation of the vector graphics (Figs.35-37, [0281], For example Fig.36, FIG. 36 is in left-handed mode, with the thumbnail display area 3530 located on the right side of the GUI 3500.  The vector graphics corresponds to the thumbnail graphic image displayed right side of the GUI 3500. It is well known that vector graphics is a method of electronically coding graphic images so they are represented in lines rather than fixed bitmaps, allowing an image), and
a surface for detecting an indication of a change in ( Fig.34, Fig.36, [0281] the  screen where the thumbnail image  is manipulated(rotated). FIG. 36 illustrates an example of invoking a circular zoom tool through the GUI 3500 when the GUI is in a left-handed mode at two stages 3605 and 3610. For example the rotation movement, the area of the image inside the zoom ring 3525 in the fourth stage 3820 is more magnified than the image in the third stage 3815. At this stage, the zoom tool is at the maximum 3. change in least one of the plurality of graphic objects corresponds to the increase in area due to zooming), and 
one or more processing unit ([570], software running on a particular machine, such as a computer or a handheld device, or stored in a machine-readable medium. FIG. 98); 
wherein in response to detecting the indication, the one or more processing unit  are configured to automatically change (Figs.35-37,[00281], [0204], the auto-enhance item 1450 automatically performs enhancement edits to an image. Similarly, automatic color balancing will be based on an analysis of the image. The system automatically and dynamically zoom the image, while the user rotate a circular zoom tool.  The size of the images due to zooming,  image   enhancement edits to an image,  balancing color , using to automatic color balancing):
a geometry in a geometrical feature within the vector graphics ( Fig.34, [0275] If the GUI is in the right-handed mode, the process displays (at 3425) a zoom tool centered at the identified midpoint. with magnification information displayed on the left side of the zoom ring. The process then ends), and
the representation based on the changed geometry in the geometrical feature ([0236], once the user's finger has moved the threshold distance over the screen, the application automatically changes the width of the thumbnail display area from a two-column width to a one-column width.);
wherein the display is configured to display the changed representation (FIGS. 38, 39, 41, 42, and 40. [00294], [0295], for example the rotation movement, the area of the image inside the zoom ring 3525 in the fourth stage 3820 is more magnified than the image in the third stage 3815. At this stage, the zoom tool is at the maximum 3. Thus, when user has continued to rotate the two fingers in the clockwise direction the system automatically magnify the image). 

b. “MOBILE TERMINAL AND 3D OBJECT CONTROL METHOD THEREOF”, US Patent Application Publication No.: US 20120229450 A1 to in view of  KIM et al., disclosed:
	a geometry in a geometrical feature within the vector graphics (Figs.7A-7B,11-12, [0170], [216]-[218],  a plurality of 3D objects that includes a cub, and  as shown in the Figs.7A-7B the cube  includes surfaces and edges connecting each corner of the surface.  The geometry corresponds to the cube, the geometrical feature corresponds to the surfaces, edges and/or the line segments connecting the edges of the cub. These correspondent  derived based on the applicant discloser (see for example [0164] of the specification), wherein the geometrical feature comprises at least one graphic object connected to at least one other graphic object at one of the at least one graphic object locations stored in the memory (clearly  3D geometric object like cubes are formed by connecting the 6 rectangular surfaces as shown in the figure, when the 3D cubes and other geometric object shown in the Fig. 7A-7B are stored in a memory), and the change in geometry comprises a change in at least one of the plurality of graphic objects at least one location stored in the memory and at least one parameter ( Fig.7B, Fig.12, [0170], [216]-[218]when a predetermined 3D object is selected from the gallery,(for example the cube see Fig.7B)  then the relevant 3D object can be automatically enlarged and displayed together with the 3D manipulation portion 51. The 3D object 50 and the setting values are stored in a memory 160 after the 3D object is rotated or enlarged/reduced in size).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 








Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is 469-295-9077. The examiner can normally be reached on Monday -Friday from 8:00AM to 5:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699